                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN MULQUIN,                                     Case No.18-cv-06607-HSG
                                                        Plaintiff,                         ORDER DENYING RONNEBAUM’S
                                   8
                                                                                           MOTION AND GRANTING
                                                 v.                                        OKLAHOMA FIREFIGHTERS AND
                                   9
                                                                                           EL PASO’S MOTION RE:
                                  10     NEKTAR THERAPEUTICS, et al.,                      APPOINTMENT AS LEAD PLAINTIFF
                                                                                           AND APPROVAL OF LEAD COUNSEL
                                                        Defendants.
                                  11
                                                                                           Re: Dkt. Nos. 13, 14
                                  12
Northern District of California
 United States District Court




                                  13          On October 30, 2018, Plaintiff John Mulquin filed this securities class action lawsuit

                                  14   individually and on behalf of others who acquired common stock of Nektar Therapeutics

                                  15   (“Nektar”) during the period between November 11, 2017 and October 2, 2018 (“Class Period”)

                                  16   and consequently suffered damages. Dkt. No. 1 (“Compl.”). The complaint asserts claims under

                                  17   Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b) & 78t, and

                                  18   Rule 10b-5, 17 C.F.R. § 240.10b-5. Compl. ¶¶ 49–64. The complaint names the following

                                  19   Defendants: Nektar; Nektar’s Chief Executive Officer and Director, Howard W. Robin; and

                                  20   Nektar’s Chief Financial Officer, Gil M. Labrucherie. Id. ¶¶ 12–17.

                                  21          Three competing motions for appointment as lead plaintiff and approval of lead counsel

                                  22   were filed: (1) a motion filed by Lynn Ronnebaum, seeking appointment as lead plaintiff and

                                  23   approval of Levi & Korsinsky, LLP as lead counsel, Dkt. No. 13; (2) a motion filed by Oklahoma

                                  24   Firefighters Pension and Retirement System and El Paso Firemen & Policemen’s Pension Fund

                                  25   (collectively, “Oklahoma Firefighters and El Paso”) seeking appointment as lead plaintiff and

                                  26   approval of Labaton Sucharow LLP (“Labaton Sucharow”) as lead counsel and Wagstaffe, Von

                                  27   Loewenfeldt, Busch & Radwick, LLP (“WVBR LLP”) as liaison counsel, Dkt. No. 14 (“OFEP

                                  28   Mot.”); and (3) a motion filed by Gurpreet Narula, seeking appointment as lead plaintiff and
                                   1   approval of Pomerantz LLP as lead counsel, Dkt. No. 22. Subsequently, Narula withdrew his

                                   2   motion, Dkt. No. 33, and Ronnebaum filed a notice of non-opposition to Oklahoma Firefighters

                                   3   and El Paso’s motion, Dkt. No. 36 (recognizing that “movants Oklahoma Firefighters Pension and

                                   4   Retirement System and El Paso Firemen & Policemen’s Pension Fund collectively possess the

                                   5   ‘largest financial interest in the relief sought by the class’ as required by the PSLRA”). On

                                   6   January 22, 2019, Oklahoma Firefighters and El Paso filed a reply to their motion, representing

                                   7   that they are an unopposed and presumptive lead plaintiff. Dkt. No. 37. Having carefully

                                   8   considered the relevant filings and authorities, the Court DENIES Ronnebaum’s motion and

                                   9   GRANTS Oklahoma Firefighters and El Paso’s motion.1

                                  10   I.     BACKGROUND
                                  11          As alleged in the complaint, Defendant Nektar is a “research-based biopharmaceutical

                                  12   company that discovers and develops innovative medicines in areas of high unmet medical need.”
Northern District of California
 United States District Court




                                  13   Compl. ¶ 2. Defendants allegedly made materially false or misleading statements and/or

                                  14   omissions concerning the efficacy, results, and other facts related to a clinical-stage drug called

                                  15   NKTR-214, and when the purported truth about the drug was revealed, Nektar’s stock price fell

                                  16   and the putative class members—who acquired Nektar’s common stock at inflated prices during

                                  17   the Class Period—suffered financial losses. See, e.g., id. ¶¶ 4–7, 23–39. Specifically, an October

                                  18   1, 2018 report published by Plainview LLC entitled “NKTR-214: Pegging the Value at Zero”

                                  19   purportedly undermined Nektar’s prior touting of its drug as “a promising treatment for cancer,

                                  20   particularly in combination with checkpoint inhibitors.” Id. ¶ 5. Following the report’s

                                  21   publication, “Nektar’s stock price fell $5.63 per share, or 9.24%, over the following two trading

                                  22   sessions, closing at $55.33 per share on October 2, 2018.” Id. at 6.

                                  23   II.    APPOINTMENT OF LEAD PLAINTIFF
                                  24          The Private Securities Litigation Reform Act (“PSLRA”) “instructs district courts to select

                                  25   as lead plaintiff the one ‘most capable of adequately representing the interests of class members.’”

                                  26   In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(i)).

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                                                                        2
                                   1   “The ‘most capable’ plaintiff—and hence the lead plaintiff—is the one who has the greatest

                                   2   financial stake in the outcome of the case, so long as he meets the requirements of Rule 23.” Id.

                                   3   The Ninth Circuit interprets the PSLRA as establishing “a simple three-step process for

                                   4   identifying the lead plaintiff pursuant to these criteria.” Id.

                                   5           A.      Step One
                                   6           Step One consists of meeting the PSLRA’s notice requirement. Id. “The first plaintiff to

                                   7   file an action covered by the [PSLRA] must post this notice ‘in a widely circulated national

                                   8   business-oriented publication or wire service.’” Id. (quoting 15 U.S.C. § 78u-4(a)(3)(A)(i)). The

                                   9   notice must be published within 20 days of the complaint’s filing. 15 U.S.C. § 78u-4(a)(3)(A)(i).

                                  10   The notice must also alert putative class members “(I) of the pendency of the action, the claims

                                  11   asserted therein, and the purported class period; and (II) that, not later than 60 days after the date

                                  12   on which the notice is published, any member of the purported class may move the court to serve
Northern District of California
 United States District Court




                                  13   as lead plaintiff of the purported class.” Id.

                                  14           Here, notice was published in Globe Newswire on the same day that the complaint was

                                  15   filed. Compare Compl., with Dkt. No. 15 (“Wagstaffe Decl.”) Ex. D. This clearly complied with

                                  16   the PSLRA’s 20-day filing deadline. See 15 U.S.C. § 78u-4(a)(3)(A)(i). Further, Globe Newswire

                                  17   is “a widely circulated, national, business-oriented news reporting service.” OFEP Mot. at 7.

                                  18   Thus, as required, the notice was posted “in a widely circulated national business-oriented

                                  19   publication or wire service.” See Cavanaugh, 306 F.3d at 729 (quoting 15 U.S.C. § 78u-

                                  20   4(a)(3)(A)(i)). Finally, the notice announced the filing of this class action, described the asserted

                                  21   claims, specified the putative class period, and explained that any motion to be appointed lead

                                  22   plaintiff had to be filed by December 31, 2018. See Wagstaffe Decl. Ex. D.

                                  23           For these reasons, the Court finds that Step One’s requirements are met.

                                  24           B.      Step Two
                                  25           Step Two consists of identifying the presumptive lead plaintiff. See Cavanaugh, 306 F.3d

                                  26   at 729–30. There is a rebuttable presumption that the “most adequate plaintiff” is the one who

                                  27   “(aa) has either filed the complaint or made a motion in response to a notice under subparagraph

                                  28   (A)(i); (bb) in the determination of the court, has the largest financial interest in the relief sought
                                                                                           3
                                   1   by the class; and (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

                                   2   Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Thus, once the filing requirement of subsection

                                   3   (a)(3)(B)(iii)(I)(aa) is met, “the district court must compare the financial stakes of the various

                                   4   plaintiffs and determine which one has the most to gain from the lawsuit.” Cavanaugh, 306 F.3d

                                   5   at 730. The district court “must then focus its attention on that plaintiff and determine, based on

                                   6   the information he has provided in his pleadings and declarations, whether he satisfies the

                                   7   requirements of Rule 23(a), in particular those of ‘typicality’ and ‘adequacy.’” Id. If so, then that

                                   8   party is the presumptive lead plaintiff. Id.

                                   9          Here, Oklahoma Firefighters and El Paso timely filed their motion to be appointed lead

                                  10   plaintiff on December 31, 2018, satisfying subsection (a)(3)(B)(iii)(I)(aa). Moreover, they

                                  11   suffered alleged losses totaling $744,689.80 as a result of their transactions in Nektar securities

                                  12   during the Class Period. See OFEP Mot. at 2. This alleged loss is greater than the $534,334.29
Northern District of California
 United States District Court




                                  13   loss alleged by Ronnebaum, see Dkt. No. 13 at 2, who now recognizes that he lacks the largest

                                  14   financial interest in the relief sought by the class, see Dkt. No. 33. And this sum is greater than

                                  15   the $269,504 loss alleged by Narula, see Dkt. No. 22 at 1, who also recognizes that he lacks the

                                  16   largest financial interest in the relief sought by the class, see Dkt. No. 36. Since Oklahoma

                                  17   Firefighters and El Paso’s motion is unopposed and no other class members besides Ronnebaum

                                  18   and Narula filed motions, no one claims to have suffered greater losses than Oklahoma

                                  19   Firefighters and El Paso. Therefore, Oklahoma Firefighters and El Paso have “the most to gain

                                  20   from the lawsuit.” See Cavanaugh, 306 F.3d at 730.

                                  21          Next, the Court turns to the “typicality” and “adequacy” requirements of Rule 23(a). The

                                  22   Court finds that “typicality” is satisfied because the claims and defenses of Oklahoma Firefighters

                                  23   and El Paso “are typical of the claims and defenses of the class.” See Fed. R. Civ. P. 23(a)(3).

                                  24   Like other putative class members, Oklahoma Firefighters and El Paso alleges that during the

                                  25   Class Period, they acquired Nektar’s common stock at prices that were inflated by Defendants’

                                  26   material misrepresentations and/or omissions, and that they consequently suffered damages. See

                                  27   Compl. ¶¶ 4–7, 23–39; Wagstaffe Decl. Ex. A (declaring under penalty of perjury that Oklahoma

                                  28   Firefighters and El Paso adopt the allegations of the complaint).
                                                                                          4
                                   1          In addition, Oklahoma Firefighters and El Paso’s motion represents that “[n]o antagonism

                                   2   exists between Oklahoma Firefighters and El Paso’s interests and those of the absent Class

                                   3   members.” OFEP Mot. at 9. And given that the motion is now unopposed, the court has no

                                   4   reason to doubt this representation. Cf. Ziolkowski v. Netflix, Inc., No. 17-cv-01070-HSG, 2017

                                   5   WL 2572583, at *3 (N.D. Cal. June 14, 2017) (finding the typicality requirement satisfied where

                                   6   an unopposed movant represented that there was “no evidence of antagonism between his interests

                                   7   and those of the proposed class”). The Court also finds that “adequacy” is satisfied because

                                   8   Oklahoma Firefighters and El Paso “will fairly and adequately protect the interests of the class.”

                                   9   See Fed. R. Civ. P. 23(a)(4). Like the lead plaintiff appointed in Ziolkowski, Oklahoma

                                  10   Firefighters and El Paso’s “substantial financial stake in the outcome of this litigation, [their]

                                  11   timely filing of [their] motion, and the quality of [their] briefing all demonstrate that [they are]

                                  12   both motivated to, and capable of, vigorously pursuing this litigation.” See 2017 WL 2572583, at
Northern District of California
 United States District Court




                                  13   *3 (quoting Bodri v. GoPro, Inc., Case No. 16-cv-00232-JST, 2016 WL 1718217 (N.D. Cal. Apr.

                                  14   28, 2016)).

                                  15          Consequently, the Court finds that Step Two’s requirements are met.

                                  16          C.      Step Three
                                  17          Step Three consists of “giv[ing] other plaintiffs an opportunity to rebut the presumptive

                                  18   lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy requirements.”

                                  19   Cavanaugh, 306 F.3d at 730. Oklahoma Firefighters and El Paso’s motion is now unopposed.

                                  20   Since their presumptive lead plaintiff status is not rebutted, Step Three’s requirements are met, and

                                  21   Oklahoma Firefighters and El Paso’s appointment as lead plaintiff is appropriate.

                                  22   III.   APPOINTMENT OF LEAD COUNSEL
                                  23          Oklahoma Firefighters and El Paso have moved for approval of their selection of Labaton

                                  24   Sucharow as lead counsel and WVBR LLP as liaison counsel. OFEP Mot. at 11–12; see also 15

                                  25   U.S.C. § 78u-4(a)(3)(B)(v) (“The most adequate plaintiff shall, subject to the approval of the

                                  26   court, select and retain counsel to represent the class.”). The Court defers to Oklahoma

                                  27   Firefighters and El Paso’s choice of lead counsel because their choice is not “so irrational, or so

                                  28   tainted by self-dealing or conflict of interest, as to cast genuine and serious doubt on [their]
                                                                                          5
                                   1   willingness or ability to perform the functions of lead plaintiff.” See Cavanaugh, 306 F.3d at 733;

                                   2   see also id. at 739 n.11 (noting that “Congress gave the lead plaintiff, and not the court, the power

                                   3   to select a lawyer for the class”). And Labaton Sucharow has extensive experience as counsel in

                                   4   securities class actions. See Wagstaffe Decl. Ex. E (firm resume). Approval of Oklahoma

                                   5   Firefighters and El Paso’s selection of counsel is therefore merited. Nonetheless, Labaton

                                   6   Sucharow and WVBR LLP should divide up responsibilities in a way that promotes the efficient

                                   7   representation of the putative class. See Ziolkowski, 2017 WL 2572583, at *3.

                                   8   IV.    CONCLUSION
                                   9          For the foregoing reasons, the Court DENIES Ronnebaum’s motion and GRANTS

                                  10   Oklahoma Firefighters and El Paso’s motion. Oklahoma Firefighters and El Paso are appointed as

                                  11   lead plaintiff for the putative class. Labaton Sucharow is approved as lead counsel for the putative

                                  12   class and WVBR LLP is approved as liaison counsel.
Northern District of California
 United States District Court




                                  13          As previously stipulated, within fourteen days of this order the parties shall meet and

                                  14   confer and submit a proposed schedule for the filing of a consolidated or amended complaint and

                                  15   the filing of Defendants’ response thereto. See Dkt. No. 29.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 3/13/2019

                                  18
                                  19
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
